Citation Nr: 1046638	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-37 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service connection 
for joint pains due to an undiagnosed illness.

2.  Entitlement to service connection for cervical spondylosis, 
claimed as nerve damage to the neck and extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1992. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
a June 2005 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia, which, inter alia, 
found that no new and material evidence had been received to 
reopen a claim for service connection for joint pains due to an 
undiagnosed illness, and denied service connection for cervical 
spondylosis.

The Board notes that additional evidence has been received 
subsequent to the issuance of the last Supplemental Statement of 
the Case.  The appellant specifically waived agency of original 
jurisdiction consideration in a statement dated in June 2010.  
See 38 C.F.R. § 20.1304 (2010).

The issue of service connection for cervical spondylosis is 
REMANDED to the agency of original jurisdiction via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In rating decisions dated in October 2000 and September 2001, 
the RO denied a claim for service connection for joint pains due 
to an undiagnosed illness.  The Veteran was notified of the 
decision and of his appellate rights, but he did not initiate an 
appeal.

2.  The additional evidence received since the October 2000 and 
September 2001 rating decisions is either cumulative or redundant 
of evidence previously considered, does not relate to an 
unestablished fact necessary to substantiate the claim, and does 
not raise a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The October 2000 and September 2001 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence has not been received since the 
October 2000 and September 2001 rating decisions to reopen the 
claim for service connection for joint pains due to an 
undiagnosed illness.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant provide 
any evidence in his possession that pertains to the claims.  In 
addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), 
requires that, prior to the adjudication of petitions to reopen 
service connection claims, the Veteran be given notice of the 
elements of service connection, the elements of new and material 
evidence, and the reasons for the prior denials.

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in May 2004 fully satisfied the duty to notify 
provisions.  Another letter dated in September 2004 also fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Board 
notes that 38 C.F.R. § 3.159 was recently revised, effective as 
of May 30, 2008, and several portions of the revisions are 
pertinent to the claims at issue.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claims.  Thus, the presence or absence of notice 
of this element in this case is of no consequence because it is 
no longer required by law.  

The May 2004 letter also provided notice of the elements of new 
and material evidence and the reasons for the prior denials.  
Thus, the criteria of Kent are satisfied.  See Kent, supra.

However, since the Board has concluded that new and material 
evidence has not been submitted for the claim for service 
connection, reopening is not warranted and any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, service personnel 
records, and VA medical records are in the file.  He and his 
representative also have submitted several statements in support 
of his claim.  He has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to the 
claim.  Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
Analysis - New and Material Evidence

The RO previously denied service connection for joint pains due 
to an undiagnosed illness in rating decisions dated in October 
2000 and September 2001.  The RO notified the Veteran of those 
decisions and apprised him of his procedural and appellate 
rights, but he did not initiate an appeal.  Therefore, those 
decisions are final and binding on him based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.  

The Court has held that in determining whether new and material 
evidence has been submitted to reopen a claim, it is necessary to 
consider all evidence added to the record since the last time the 
claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 
273 (1996) (emphasis added).  

The Board has jurisdictional responsibility to determine whether 
a claim previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 
3d 1380 (Fed. Cir. 1996).  Accordingly, regardless of the RO's 
actions, the Board must initially determine on its own whether 
there is new and material evidence to reopen this claim before 
proceeding to readjudicate the underlying merits of this claim.  
If the Board finds that no such evidence has been offered, that 
is where the analysis must end.  

The Veteran's claim to reopen a previously denied claim for 
service connection joint pains due to an undiagnosed illness was 
received in May 2004.  Therefore, the amended regulations are 
applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the aforementioned rating decisions, the RO denied service 
connection because there was no evidence showing a chronic 
undiagnosed illness manifesting in joint pains.  

Evidence of record at the time of the October 2000 and September 
2001 rating decisions consisted of the Veteran's original claim 
application, his service treatment records, a VA examination 
report dated in August 1993, VA treatment records dated from 
October 1994 to September 1996, and a statement from the Veteran 
dated in March 2000. 

The additional evidence received since the September 2001 rating 
decision consists of the Veteran's service personnel records, VA 
treatment records dated from April 1996 to September 2007, and 
lay statements from the Veteran dated in August 2004 and April 
2006.  

The Board finds that portions of VA treatment records dated from 
April 1996 to September 1996 are duplicates of evidence of record 
at the time of the October 2000 and September 2001 rating 
decisions by the RO.  Therefore, this evidence is not new and 
cannot form the basis to reopen the claim.

With respect to the lay statements from the Veteran and his 
service personnel records, they are irrelevant to the claim as 
they do not pertain to his claim for service connection for joint 
pains due to an undiagnosed illness.

As for the remaining VA treatment records, they are cumulative of 
evidence that was previously of record.  In this regard, these 
records merely repeat the Veteran's previous complaints of, and 
treatment for, various joint pains.  However, this evidence fails 
to show that the Veteran suffers from an undiagnosed illness 
manifested by joint pains.  Cumulative or redundant evidence is 
not new.  38 C.F.R. § 3.156(a).  
The VA treatment records also do not relate to an unestablished 
fact necessary to substantiate the claim and do not raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Particularly, this additional evidence does not show 
that the Veteran suffers from an undiagnosed illness that 
manifests in joint pains;  these records merely indicate 
treatment for, and complaints of, joint pains and other symptoms 
attributed to diagnosed disorders, but do not support a finding 
that the Veteran's joint pains are due to an undiagnosed illness.  

Accordingly, the Board finds new and material evidence to reopen 
the claim for service connection for joint pains due to an 
undiagnosed illness has not been received.  The claim is not 
reopened.  38 U.S.C.A.  § 5108.  Moreover, inasmuch as the 
Veteran has not fulfilled this threshold burden of submitting new 
and material evidence to reopen his finally disallowed claim, 
the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As no new and material evidence has been received, the claim for 
service connection for joint pains due to an undiagnosed illness 
is not reopened.  The appeal is denied.


REMAND

Before addressing the merits of the issue regarding the Veteran's 
cervical spondylosis, the Board finds that additional development 
of the evidence is required.

First, with regard to the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009), the RO should send the Veteran a VCAA notice 
letter complying with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  This letter should specifically advise him that a 
downstream disability rating and an effective date will be 
assigned if his claim is granted on the merits.  Therefore, a 
remand is required for the RO to issue another VCAA letter that 
is compliant with 38 C.F.R. § 3.159(b)(1) and with all legal 
precedent.

Next, the Veteran should be scheduled for a VA examination to 
obtain a medical opinion concerning the nature and etiology of 
any current disorder of the cervical spine and all extremities.  
In disability compensation (service-connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

In this respect, the Veteran claims that he has current disorders 
of the cervical spine and all extremities that are related to 
service, particularly a bicycle and motor vehicle accident in 
February 1983.  He contends that, following this accident, he 
began to experience problems with his extremities, neck, and 
shoulders.  He asserts that he has been found to have "nerve 
damage" in his neck and extremities, which he believes is 
related to the accident in February 1983.  In this regard, a 
review of service treatment records indicates that he fell off a 
bicycle in February 1983 and suffered a laceration to his chin.  
In March 1983, he complained of pain in his left knee.  In July 
1984, he complained of his arms and legs going to sleep.  In 
August 1991, he complained of pains in the left posterior neck 
into the left shoulder on and off for several years.  The 
assessment was probable trapezius spasms by history.    

Post-service, evidence of record shows that the Veteran continued 
to complain of joint problems, including soreness and stiffness 
in his hands, feet, and knees, as early as October 1994, 
approximately two years following discharge from service.  At the 
time, he participated in the Persian Gulf examination, and tests 
for arthritis and rheumatism were negative.  See VA treatment 
records dated in October 1994 and November 1995.  Subsequently, 
he has continued to complain of pain in his neck and extremities, 
and tingling and numbness in his hands.  Since then, the Veteran 
has been diagnosed with various disorders involving the body 
regions involved, including carpel tunnel syndrome, 
osteoarthritis, cervicalgia with radiculopathy, chronic low back 
pain with radiculopathy, bulging discs and osteophytes in the 
cervical spine, spondylosis of the cervical spine, nerve 
entrapment in the wrists, and degenerative disease of the lumbar 
spine.  See, e.g., VA treatment record dated in January 2000, 
February 2001, October 2004, and May 2005.  Veteran contends that 
he has continuously suffered from such symptomatology since 
service.  See the Veteran's statement dated in April 2006.  In 
this regard, the Veteran is competent to provide testimony 
regarding the symptomatology he experiences.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Such lay testimony should be taken into 
account in the adjudication of a claim for service connection.     

Thus, in light of evidence of in-service complaints of, and 
treatment for, pain in the neck and extremities, competent 
statements regarding continuous symptomatology since service, 
current diagnoses of disorders of the cervical spine and 
extremities, indicating the possibility of a nexus between the 
Veteran's in-service complaints of symptomatology and his current 
diagnoses, and the decision reached in McLendon, supra, by the 
Court,  a comprehensive VA medical examination and opinion are 
needed to determine the exact nature and etiology of the 
Veteran's neck and extremities disorders and whether any current 
such disorders are traceable back to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
that is compliant with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Specifically, this letter should 
advise the Veteran that a downstream 
disability rating and an effective date will 
be assigned if his service connection claim 
is granted.

2.  Arrange for the Veteran to undergo a VA 
orthopedic examination, by an appropriate 
specialist, to determine the nature and 
etiology of any current disorders of the 
cervical spine and all extremities.  

The examination should include any necessary 
diagnostic testing or evaluation.  The claims 
file must be made available for review of his 
pertinent medical and other history, 
particularly the records of any relevant 
treatment.  

Based on a physical examination and 
comprehensive review of the claims file, the 
examiner is asked to indicate whether the 
Veteran has any current disorder in his 
cervical spine and extremities, and if so, 
whether it is at least as likely as not (50 
percent or more probable) these disorders are 
associated with any injuries he may have 
sustained as a result of a bicycle accident 
in February 1973 during service.  In this 
regard, the examiner is directed to in-
service medical treatment records dated in 
February 1973, when the Veteran was treated 
for a laceration on the chin following his 
accident, complaints of his arms and legs 
going to sleep shortly thereafter, and 
complaints of neck and shoulder pain 
following the accident.  Considering this 
evidence, state whether it is at least as 
likely as not that any current disorder of 
the cervical spine and extremities is a 
residual of, or related to, such complaints 
and treatment in service. 


The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.

The Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences for his claim.  

3.  Readjudicate the Veteran's claim for 
service connection for a cervical 
spondylosis, claimed as nerve damage to the 
neck and extremities, in light of the 
examination and any additional evidence 
received since the October 2007 statement of 
the case.  If this claim is not granted to 
the Veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


